| a i

Entered 06/14/19 13:59:30 Desc Main Document Page 1of1

_Case 19-41557 Doc15 Filed 06/14/19

Jung il ZO\4

L& nneth Hace th
Cusetk 14-4867) o>

FILED
WLS. BANKRUPTCY COle
EASTERN OIE

2019 JUN 1 AM 8:24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 CLERK, U.S. BANKRUPTCY
ao OUR
BY MERUTY
a iin Would Li iv pithalian une ak
-—___L ‘a Hepa mi ly later / pot Gh neha , by
oe ___. ele’ rent Pagnrs cuneh input. _
TL aculd lke to he a et bo
— Demise _
ne
- _ a
|
- -_———
— 7 _ nt
/ ee .
_ | WA . I / f [ a ————_
eee a OT
